DeBRULER, Justice,
concurring in result.
When appellant put his post-conviction petition into the judicial hopper, section 10 of the rules governing post-conviction proceedings provided that the new sentence following success of a petition, could not be more severe than the original one. This blanket protection was lifted effective January 1, 1986, by an amendment adopted by this court. The situation of inniates was thus altered to their disadvantage. In my view, this disadvantage, while not inappropriate in nature, cannot be fairly visited upon those inmates who, like appellant, reached the decision to file in reliance upon the blanket protection then provided by section 10. I agree that this question should be now resolved, but I would resolve it so as to provide that the old rule remains applicable to new sentences meted out because of successful petitions filed prior to January 1, 1986.